 
Hartindo AF21
 
Product, Purchase, Sales, Distribution, Marketing and Service Agreement
 
This HARTINDO AF21 PRODUCT Agreement (the “Agreement”) is made this 11th day of
November, 2009 by and among Megola, Inc., a Nevada Corporation (“Supplier”) and
EcoBlu Products, Inc., a Nevada Corporation (“Buyer”).  This Agreement replaces
all prior Agreements related to the subject.
 
RECITALS
 
A.
WHEREAS, Supplier has the exclusive rights to manufacture and supply Hartindo
Fire Inhibiting AF21 product, which is more particularly described on Schedule A
attached hereto, (“AF21” or the “Product”) within North America; and is fully
authorized and willing to grant the Buyer, through its’ Agent, the exclusive
rights to purchase, use, market, sell and distribute the Product when combined
with  Bluwood or EcoBlu proprietary product to create an enhanced fire
inhibiting product (“Enhanced Product”) for use on and/or in any wood based
material and which is more particularly described in Schedule A attached hereto;
and

B.
WHEREAS, Buyer has the rights to the proprietary product commonly known as
BLUWOOD (“BLUWOOD”)and/or PERFECT BARRIERS, and other proprietary EcoBlu
products which are more particularly described on Schedule A attached hereto;
and

C.
WHEREAS, the Product may be combined with the BLUWOOD or EcoBlu proprietary
product to create an enhanced fire inhibiting product (the “Enhanced Product”)
for use on and in wood based materials, and which is more particularly described
on Schedule A attached hereto; and

D.
WHEREAS, Buyer desires to obtain: (i) a supply of the product (ii) use of the
technical data, intellectual property and other information relating to the
Product application, handling and storage with respect to the Product and all
modifications there of as more fully set forth herein while this Agreement is in
effect  (iii) the exclusive use of and rights of the Product for application in
the Enhanced Product for sales and distribution in North America and (iv) to
obtain the co-exclusive use of and rights of the Product for use on or in any
wood based material required for use in residential and commercial building
construction in North America; and (v) to set terms in place for the potential
to obtain the exclusive use and rights to merchandise the Enhanced Product for
use on or in any wood based materials required for use primarily in residential
and commercial building construction worldwide; and

E.
The Buyer agrees that the Product is for either their own usage and applications
and/or is permitted to resale AF21 Standard or AF21 Concentrate to their other
coaters, sublicense for the use on or in any wood based materials but are
prohibited from engaging in direct reselling of the AF21 products unless in the
form of the enhanced product or as applied on or in their approved wood based
materials required for use primarily in residential and commercial building
construction.

F.
The Seller and Buyer both acknowledge that on October 5th, 2008, Megola entered
into an agreement with Woodsmart Solutions Inc. to provide Woodsmart with
exclusive rights for the use of and rights of the Product for application in the
Enhanced Product or for use on or in any wood based material required for use in
residential and commercial building construction in North America; The Parties
also acknowledge that on May 20, 2009 Woodsmart Solutions Inc. forwarded a
letter of advice to their licensees advising them that Woodsmart no longer held
the rights to the BluWood proprietary formula – Schedule D. It is also
understood by both parties that based on this situation, along with Woodsmart’s
inability to meet their minimum year one sales quotas, Woodsmart is in
contravention of their agreement with Megola, Inc. and as such, the
Woodsmart-Megola agreement is now terminated.


 

--------------------------------------------------------------------------------

 


G.
The Seller agrees to grant the exclusive use of and rights desired by Buyer on
the terms and conditions set forth in this Agreement; and

H.
The Agreement shall be binding upon and inure to the benefit of the parties
hereto, their successors and assigns; and

Now, therefore, in consideration of the covenants contained herein and other
goods and valuable considerations, the Buyer and seller (each a “Party” and
collectively the “Parties”) hereby agree to the following:
 
1.
Intellectual Property

 
Ownership of the Product Technology. Buyer acknowledges, based on Seller’s
representation, that the Seller is the sole owner of the manufacturing/supplier
rights for the Hartindo AF21 Product Technology for North America and Buyer
shall have no right, title, or interest therein or thereto other than the use
and rights to such Product Technology in the manner and to the extent prescribed
in this Agreement or otherwise approved in writing by Seller.

 
No Implied Licenses. Each party shall exclusively own its own Intellectual
Property and neither Party will have any claim or right to the Intellectual
Property of the other by virtue of this Agreement except as otherwise provided
herein. Neither Party will take any action or make any claim to any intellectual
Property belonging to the other Party, whether during the term of this Agreement
or thereafter, which is consistent with this Section 1. No right or license
shall be implied by estoppel or otherwise, other than the rights and use
expressed or granted in this Section.

 
Rights to use Product Technology.

(A) Grant. Subject to provisions of this Section 1.3, Seller hereby grants to
Buyer, for the term of this Agreement, (i) co-exclusive use of and rights within
North America to use the Product (ii) exclusive use of and rights within North
America, to advertise, promote, display, market, distribute, sell and have sold
Enhanced Product for use on or in wood based products (iii) exclusive use of and
rights to advertise, promote, display, market, distribute, sell and have sold
products that have been protected with the Enhanced Product (“Derivative
Products”); and (iv) exclusive use of the Product Technology and Application
Technology in connection with the foregoing. During the term of this Agreement
the use of and rights shall be for use on or within wood based products of the
Product and Enhanced Product.
 
(B) Initial Disclosure. Within ten (10) days of execution of this Agreement
Seller will deliver and communicate the Product Technology, Technical Data and
Application Data to Buyer to enable Buyer to exercise its rights under the
Agreement set forth in Section 1.3 (A) hereof. Seller will provide Buyer with
sufficient technical support to ensure that Buyer may commence use of the
Product and Enhanced Product pursuant to this Agreement.
 
(C) Notice of Unauthorized Use. In the event that either Party becomes aware of
any actual or threatened commercially material infringement for the use of or
rights of the Product that Party shall promptly notify the other Party and
provide it with full details. Seller will use commercially reasonable means to
eliminate any unauthorized use of Product, including pursuing legal action as
appropriate. If Seller does not take appropriate action to protect Buyer use of
or rights under this Agreement, including infringement, Buyer may pursue actions
in its own right to eliminate any such unauthorized use or infringement.

 

--------------------------------------------------------------------------------

 
 
(D) Reverse Engineering. Buyer agrees and covenants that at no time will the
Buyer engage in or be a party to, or assist other persons in any form of Product
chemical analysis, reverse engineering or component breakdown for the purpose of
determining or evaluating Proprietary Information (as defined below about the
Product).
 
(E) Exclusivity. Buyer shall have use of and rights to the Product for the
purposes and territories as set out in 1.3(A). Furthermore, Seller shall
prohibit and take all reasonable steps to prevent (including commencement of an
action to enforce a temporary restraining order, preliminary and permanent
injunction or similar relief) any Person from exercising or infringing upon the
use of or rights granted under this Agreement.
 
 
Use of Product.

(A) Protection of Sellers Goodwill. In order to protect the goodwill of the
Seller and Buyer and to maintain uniform standards of operation to promote broad
recognition of Sellers product for the mutual benefit of Seller and Buyer, Buyer
shall adhere to reasonable rules, regulations, procedures, programs, policies,
processes, requirements and standards (“Quality Standards”) relating to the
application, promotion, advertising and marketing of the Sellers Product as
prescribed by Seller from time to time.
 
(B) Seller Approval. Buyer will utilize only such advertising and promotional
materials which have been reviewed by Seller, which shall be deemed acceptable
if Seller does not respond in writing within ten (10) days of Buyers submission
of such material for acceptance.
 
(C) Quality Control. Seller shall provide Buyer with Sellers Quality Standards
for specifications, composition and quality in respect of the use of the Product
Technology and Product Application as are in force from time to time. Seller
shall institute appropriate procedures and policies and will abide by in all
material respects to such Quality Standards therefore provided by Seller to
Buyer. Seller will supply Buyer with quality control testing standards
procedures and guidelines so that the Buyer may determine that the application
of the Product or Enhanced Product performed by the Buyer or its customer(s)
meets such written standards of composition, specifications and quality as
specified by Seller. Seller shall have the right to require that treated
materials that do not meet such standards be retreated or not sold as material
treated with Product of the seller. Buyer is authorized to provide independent
third party quality control inspection to be able to determine whether or not
the Sellers written specifications and standards are met. The Seller also has
the option and Buyer encourages providing its own third party testing program
for the Buyer.
 
(D) Buyers Rights to Change Marks and Trade Name. Seller specifically agrees
that the Buyer shall have the right to substitute, alter and/or add identifying
services, marks, trade names of the Enhanced Product.

 

--------------------------------------------------------------------------------

 
 
 
Confidentiality.

(A) Obligation of Nondisclosure.  Except as otherwise provided in this
Agreement, each Party agrees that it will with respect to the Confidential &
Privileged Information and Trade Secrets (collectively, the "Proprietary
Information") of the other Party: (i) protect the confidential and proprietary
nature of the Proprietary Information of the Disclosing Party from disclosure to
Persons who are not employees of the Receiving Party; and (ii) use great care in
the selection and assignment of personnel who receive the Disclosing Party’s
Proprietary Information and in that regard to restrict access to the Disclosing
Party’s Proprietary Information within the organization to a limited number of
persons who must necessarily have such information for the purposes of giving
effect to this Agreement and who have been advised of the restrictions contained
herein, including the limitations placed on the use of Proprietary Information;
and (iii) under no circumstances give any competitor of the Disclosing Party, or
other third Party, direct access to the Disclosing Party’s Proprietary
Information without the prior written consent of the Disclosing Party; and (iv)
use the Proprietary Information of the Disclosing Party solely for the purpose
of properly and lawfully performing and exercising of the Receiving Party's
obligations and rights under this Agreement; and (v) not reproduce the
Proprietary Information received from the Disclosing Party in any form except
for internal use of the Receiving Party or as otherwise permitted by this
Agreement and to include in any such reproduction any ownership or
confidentiality legends that the Disclosing Party may have included in or with
the original disclosure.
 
(B) Exceptions.  The Receiving Party shall not be obligated to maintain in
confidentiality any: (i) Information which is known to the Receiving Party
before disclosure by the Disclosing Party, so long as such knowledge is
documented by written or other tangible evidence; and (ii) Information which is
available to the public independently of the Receiving Party; and (iii)
Information which is developed independently by employees of the Receiving Party
who did not have access to the Disclosing Party’s Proprietary Information so
long as such independent development is documented by written or other tangible
evidence; and (iv) Information which is disclosed to the Receiving Party without
obligation of nondisclosure by a third Party who is legally entitled to disclose
the information; and (v) Information which is disclosed by the Disclosing Party
to a third Party without requiring the third Party to maintain the information
in confidence; and (vi) Information which becomes available to the public
without breach of this agreement by the Receiving Party, following its
disclosure to the Receiving Party by the Disclosing Party; and (vii) Information
required to be disclosed by law, provided that the Receiving Party shall first
notify the Disclosing Party of such requirement and cooperate with respect to
any reasonable steps available for the further protection of the Information; or
(viii) Information that is inherently disclosed in the unrestricted use, lease,
sale, or other distribution of any present or future product or service produced
by, for or under authorization of the Disclosing Party or in publicly available
documentation for any such product or service.
 
(C) Return of Information.  Upon termination of this Agreement, the Receiving
Party will and promptly upon the Disclosing Party’s request either return, or
destroy all copies of any advertising or promotional materials supplied to the
Receiving Party by the Disclosing Party and materials containing Confidential
and Privileged Information or Proprietary Information of the Disclosing Party.

 

--------------------------------------------------------------------------------

 
 
(D) Investigation.  The Receiving Party will at the request of the Disclosing
Party use reasonable efforts to assist in identifying any use, copying, or
disclosure of any portion of the Disclosing Party’s Proprietary Information by
any present or former employee of the Receiving Party in a manner that is
contrary to the provisions of this Agreement, so long as the Disclosing Party
shall have provided the Receiving Party with information reasonably justifying
the conclusion of the Disclosing Party that such contrary usage may have
occurred.
 
2.
Quantities; Grant of Exclusive License; Minimum Quantities.

 
 
2.1.
Quantities.  During the term hereof, Seller shall manufacture, sell and deliver
to Buyer, and Buyer shall purchase, accept from and pay Seller for, one hundred
percent (100%) of Buyer's requirements for Product and for incorporation as an
integral part of the Enhanced Product which Buyer  will resell to Buyer's
customers.  Buyer further agrees and covenants that Buyer shall only use, sell,
market or distribute the Product or Enhanced Product for use on or within wood
based materials and not for another purpose without the prior written approval
of Seller, which may be withheld in Sellers discretion.

 
2.2
Minimum Quantities.  Buyer is required to purchase the minimum quantities set
forth on Schedule C attached hereto.

 
3.
Price.

 
Buyer shall purchase from Seller the Product, in the minimum quantities set
forth according to Section 2.2 above, at the prices set forth in Schedule C
attached hereto.
 
4.
Estimates, Orders and Deliveries.

 
 
4.1.
Estimates. Thirty (30) days prior to the end of each calendar quarter,  Buyer
shall provide to Seller an estimate of the quantity of Product which Buyer
expects to purchase in the next calendar quarter.

 
 
4.2.
Orders and Deliveries.  Buyer shall initiate sales by providing the Seller with
a purchase order and a deposit of 50% of the order by wire order for the amount
of Product the Buyer requires to be delivered in 60 days. All orders are F.0.B.,
Holly Oak Chemical – Fountain Inn, S.C. or Seller's plant to the location
specified on the purchase order.

 
5.
Warranty of Seller; Disclaimer of Other Warranties; Buyer’s Exclusive Remedy.

 
 
5.1.
Specifications. Seller warrants that the Product at the time of delivery thereof
shall conform to the specifications established in writing by Seller for such
Product.


 

--------------------------------------------------------------------------------

 
 
 
5.2.
Disclaimer. THE WARRANTY SET FORTH HEREIN IS IN LIEU OF ANY AND ALL WARRANTIES
EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO THE WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE EXCEPT AS A FIRE ENHIBITOR
OF WOOD BASED MATERIALS.  BUYER ACKNOWLEDGES THAT NO OTHER REPRESENTATIONS WERE
MADE TO IT OR RELIED ON BY BUYER WITH RESPECT TO THE QUALITY AND FUNCTION OF THE
PRODUCTS HEREIN SOLD.

 
 
5.3.
Buyer's Remedies. Buyer's sole and exclusive remedy for failure of the Product
sold hereunder to meet specifications, or for failure of any other obligation of
Seller relating to the quality of Product to be sold hereunder, shall be
expressly limited to Seller issuing a credit to Buyer's account for the quantity
of Product that did not conform to the warranty set forth in this Section
5.  Buyer shall have the option to obtain replacement Product from Seller in the
event of a breach of Seller's warranty set forth in this Section 5 in amounts
not to exceed the amount of the order which is being replaced.  If Buyer obtains
replacement Product from Seller, such replacement Product shall not be subject
to the estimate and order terms set forth in Section 4 hereof.

 
 
5.4.
Exclusions to Warranty.  The above warranty is made subject to Buyer's proper
use of any Product for the purpose for which such Product was intended.  The
warranty does not cover any Product which (i) has been misused; (ii) has been
subject to unusual stress; (iii) has been altered by Buyer, except in accord
with such processes as have been established for the creation of the Enhanced
Product; or (iv) has not been stored in accordance with instructions from
Seller.

 
 
5.5.
Limitation of Liability.  IN NO EVENT SHALL SELLER BE LIABLE FOR SPECIAL,
INDIRECT, CONSEQUENTIAL OR INCIDENTAL DAMAGES ARISING UNDER CONTRACT, WARRANTY,
TORT, NEGLIGENCE, STRICT LIABILITY OR ANY OTHER THEORY OF LIABILITY IN
CONJUNCTION WITH BUYER’S USE OF THE PRODUCT AND OR THE DEVELOPMENT, MANUFACTURE,
MARKETING, DISTRIBUTION OR USE OF THE ENHANCED PRODUCT.  Such disclaimed damages
include but are not limited to loss of profits, loss of use of the Product,
damage to property, or claims of third parties.  In any event, Seller's total
liability under this Agreement shall be limited to the unit purchase price paid
to Seller for Product within the immediately preceding one (1) month period.

 
 
5.6.
Advertising and Promotional Materials.  Any and all descriptions of the Product
or Enhanced Product to be used in Buyer’s marketing and promotional literature,
or in the marketing and promotional literature used by Buyer’s distributors and
authorized resellers of the Product or Enhanced Product, shall be subject to the
prior written approval of Supplier and Distributor.

 
6. 
Payment

 
 
6.1.
Terms.  Payment including any and all applicable taxes for each invoice shall be
made by Buyer to Seller within Thirty (30) days of Seller delivering the invoice
to Buyer.  Without limiting any other remedies which Seller may have, Seller may
withhold future shipments to Buyer until any default in the payments due Seller
under the Agreement is cured.  Terms may be revised as per the negotiations of
each party on future Purchase orders.


 

--------------------------------------------------------------------------------

 
 
7. 
Labeling; Packaging

 
All of the Product sold to Buyer by Seller hereunder shall be labeled and
packaged by Buyer in such media as Buyer shall see fit, and Buyer may repackage
and inventory Product or Enhanced Product containing Product per its customers'
orders, provided that the form of any labeling or packaging which refers to the
Product shall be subject to the prior written approval of Seller, which approval
may not be unreasonably withheld by Seller.
 
8. 
Title; Risk of Loss

 
Title and risk of loss or damage to Product shall pass to Buyer upon delivery by
Seller to the carrier for shipment to Buyer.
 
9. 
Force Majeure

 
 
9.1.
Force Majeure.  Seller shall not be liable to Buyer for any delay in any
performance or for failure to render any performance under this Agreement, and
any such delay or failure shall for all purposes be excused, when such delay or
failure is caused by governmental regulations (whether or not valid), fire,
strike, weather, differences with workmen, war, flood, accident, shortage of
material or railroad cars or other transportation, appropriation of plant or
Product (including but not limited to Products) in whole or in part, inability
to obtain raw materials or power, or any other cause or causes beyond the
reasonable control of Seller, which events or causes are collectively referred
to as "Force Majeure."

 
 
9.2.
Notice.  Seller shall notify Buyer in writing immediately upon the occurrence of
an event of Force Majeure, stating the nature of the event and its expected
duration.

 
 
9.3.
Product Allocation.  If the event of Force Majeure results in an allocation of
the supply of Product, Seller shall allocate on a pro rata basis to all of
Seller's customers, including Buyer.

 
 
9.4.
Description of Performance.  Upon the abatement, correction or removal of any
contingency provided for by subparagraph 9.1, Seller shall resume performance
under this Agreement.

 
10.
Representations and Warranties.

 
 
10.1
By Seller.  For the purpose of inducing Buyer to enter into this Agreement,
Seller hereby makes the following representations and warranties to Seller (each
and all of which are true and correct as of the Effective Date and shall
continue to be true and correct at all times during the term of this Agreement)


 

--------------------------------------------------------------------------------

 

 
A.
that: (i) Seller is the sole owner of the exclusive manufacturing rights of the
Product, free from any lien, claim or encumbrance; and (ii) the Trade Secrets,
the Product Technology, Product use or any other rights do not unlawfully
infringe on the intellectual property rights of any Person or entity; and (iii)
the execution, delivery and performance of this Agreement does not and will not
breach any law or regulation, any judgment or order, or any agreement or
arrangement binding on or applicable to Seller; and (iv) the execution of this
Agreement does not conflict with and will not result in a default under or
breach of: (a) Seller Articles of Incorporation, by-laws or other organizational
documents; (b) any agreement, indenture, mortgage, contract or instrument to
which Seller is bound by or to which its assets are subject; (c) any order,
writ, injunction, decree or judgment of any Court or governmental agency to
which Seller or any of its assets are bound; or (d) any law or regulation
applicable to the Product, the operations of Seller or by which any of Seller
assets are bound; and (vi) the  Product does not contain any carcinogens, heavy
metals, aldehydes or solvents and will meet all state and federal laws relating
to VOC emissions; and (vii) based upon collected field data, live testing and
third party controlled test data, all of which has been supplied to the Buyer,
Seller reasonably believes the Product to be effective by providing improved
fire resistance to wood based materials when properly treated with the Product,
in accordance with published data by Seller and each shipment of the Product to
Buyer will conform to the current specifications for the Product on the date of
this Agreement.

 
Seller is a corporation duly incorporated, validly existing and in good standing
under the Laws of the State of Nevada and (i) has the right and power to enter
into, and perform its obligations under this Agreement and (ii) has taken all
requisite action to authorize the execution, delivery and performance of this
Agreement and each such other agreement delivered in connection herewith to
which it is a Party.
 
 
10.2
By Buyer.  Buyer will comply with all applicable laws, ordinances and
regulations applicable to the transportation, storage and handling of the
Product and Derivative Products and to the manufacture of the Derivative
Products.

 
 
10.3
Mutual.  Neither Buyer nor Seller shall conduct its business in a manner that
reflects unfavorably on the other.  Neither Buyer nor Seller will at any time
intentionally engage in illegal, deceptive, misleading, or unethical practices
or advertising.

 
11.
Term and Termination.

 
11.1           Term. Unless terminated earlier by Seller or by Buyer under
Section 11.2, 11.3 or 11.4 this Agreement shall have an initial term of (1) year
commencing on the date of this Agreement and shall automatically renew annually
for additional terms upon buyer reaching minimum order requirements as set out
in Schedule C, for a period of 36 months, without further action by Seller or
Buyer on the same terms and conditions set forth herein. Upon satisfactory
completion of this term, both parties will enter into discussions to further
renew the terms of this contract.
 
11.2           Termination by Seller. At Sellers option and without prejudice to
any remedies or rights it may otherwise have, Seller may terminate this
Agreement by written notice to Buyer in the event that Buyer fails in a material
respect to keep, observe or perform any term, condition or covenant contained
herein required to be kept, observed, or performed; provided that such notice
shall not terminate this Agreement if within thirty (90) days after its receipt,
Buyer: (a) undertakes to correct such default and diligently pursues the same to
completion within a reasonable time thereafter; or (b) contests in good faith
the existence of the default.  Seller agrees that a default so contested in good
faith shall not constitute an actual default until resolved.   Any written
notice of default shall set forth in detail the nature of such default with
specific reference to this Agreement.

 

--------------------------------------------------------------------------------

 
 
11.3           Effect of Termination. Upon termination of this Agreement by
Buyer or Seller in accordance with the terms hereof, the Buyer may continue to
purchase the Product and use the Product Technology to fulfill all existing
customers of Buyer, which shall remain to exclusive customer of Product and
Enhanced Product orders of Licensee on date of termination or until Licensee has
diminished all of its existing inventory of Licensed Product. Thereafter, all of
Licensee’s rights as a Licensee shall terminate and Licensee shall discontinue
all use and advertisement of Licensed Product here under. Within ten (10) days
after the end of the use period, Licensee shall remove (at Licensee’s expense),
and thereafter cease all use of any Licensed Technology or Licensed Marks
licensed under this Agreement.
 
11.4           Termination Upon Bankruptcy.  Either Party, upon written notice
to the other Party, may immediately terminate this Agreement, without penalty at
any time in the event the other Party applies for or consents to the appointment
of or taking of possession by a receiver, custodian, trustee, or liquidator of
itself or of all or a substantial part of its property; makes a general
assignment for the benefit of creditors; commences a voluntary case under the
U.S. Bankruptcy Code (as now or hereinafter in effect); or fails to contest in a
timely or appropriate manner or acquiesces in writing to any petition filed
against it in an involuntary case under the U.S. Bankruptcy Code or any
application for the appointment of a receiver, custodian, trustee or liquidation
of itself or of all or a substantial part of its property, or its liquidation,
reorganization or dissolution.
 
12.
Seller Production Requirements and Pricing.

 
Seller represents that it has the capacity to produce and sources of supply for
the ingredients for sufficient quantities of the Product and will deliver all
orders of the Products to Buyer in a timely manner in accordance with terms and
conditions set forth in Exhibit C. Seller agrees to provide Buyer a minimum of
sixty (60) days advance written notice if it is necessary for Seller to increase
its price after the effective date of the Agreement for Product. Furthermore,
Seller agrees not to further increase the per gallon cost of undiluted or
diluted Product to the Seller in the future beyond the most favorable cost per
gallon of Product offered to any other by purchases by Seller of per gallon cost
of Product. Notwithstanding the foregoing, however, Seller may at any time
increase the price of the Product charged to Buyer in order to recover
commercially reasonable increases in the cost of manufacturing the same due to
improvements thereto, such as reformulation for the inclusion of new additives.
No price increase will be effective for the Product necessary to satisfy Buyers
obligations for existing written annual supply contracts until the end of each
annual contract period. Buyer is required to supply Seller a copy of such
annualized Licensee contract(s) which shall be deemed Confidential & Privileged
Information of the Buyer.  No price increase will be effective for any than
existing purchase orders of the Product.

 

--------------------------------------------------------------------------------

 


13.
Insurance.

 
Buyer shall procure from financially responsible and reputable carriers  and
maintain in full force and effect, during the term of this Agreement, a policy
or policies of comprehensive general liability insurance, including product
liability and broad form contractual or vendors endorsement liability insurance,
having standard products liability endorsements providing aggregate liability
limits in the minimum amount of Two  Million Dollars ($2,000,000) and in an
amount not less than one million dollars ($1,000,000) per occurrence for bodily
injury and one million dollars ($1,000,000) per occurrence for property
damage.  The insurance companies issuing such policies must have either: an A.M.
Best’s rating of A-VIII or better; a Standard and Poor’s (“S&P”) rating of AA or
better, or a Moody’s rating of Aa2 or better.  Promptly upon a request from the
Buyer, Seller shall furnish Certificates of Insurance showing compliance with
this section. Seller is required to name the Buyer as an additional insured on
their comprehensive general liability insurance policy, the product liability
insurance and the broad form contractual or vendor’s endorsement liability
insurance.   Such certificates must provide that there shall be no termination,
non-renewal, or modification of such coverage without at least thirty (30)
calendar days’ prior written notice to Buyer.  In the event Seller fails to
obtain and/or maintain any of the coverages required by this Section of the
Agreement, Buyer may, but shall not be obligated to, obtain or maintain any such
insurance on behalf of Seller and set off the costs thereof against any sums
owed to Seller. or otherwise be reimbursed for such costs by Seller.


14.
Relationship Between Parties.

 
Seller and Buyer are independent contractors, are not joint ventures, partners,
or agents of each other, and neither shall have the power to obligate the other
except as set forth in this Agreement.
 
15.
Buyer’s Indemnification.

 
Buyer agrees to indemnify and hold Seller harmless from and against loss,
liability, and expense (including court costs and reasonable attorney’s fees)
claims, demands, or actions that are actually proven to be directly, solely and
exclusively related to improper use, representation or application of the
Product or Enhanced Product by Buyer.
 
16.
Seller’s Indemnification.

 
Seller agrees to indemnify, defend  and hold harmless Buyer, its subsidiaries,
affiliates, successors, assigns, and designees and the respective directors,
officers, members, managers, employees, agents and representatives, from and
against any and all loss, liability, judgment, settlement, cost and expense
(including court costs and reasonable attorneys fees), claims, demands, actions
or damages which the Buyer may suffer directly related to the  Product,
including without limitation to: (a) any alleged defect(s) in the  Product or
the materials in the Product; (b) any negligent act, misfeasance or nonfeasance
of Seller or any of its agents, servants or employees; (c) Sellers breach of any
of the representations, warranties or covenants made in this Agreement; (d)
claims that Buyer does not have the rights granted in this Agreement or claims
that the Product Technology infringe a third party's rights, other than Buyers
application thereof; and (e) any and all fees, costs and expenses including
attorney’s fees incurred by or on behalf of Buyer in the investigation or
defense against any and all of the foregoing claims.   However, upon notice to
Buyer that Seller has assumed the defense of any legal action or proceeding,
Seller shall not be liable to Buyer for any legal or other expenses subsequently
incurred by Buyer in connection with the defense thereof.  Buyer agrees to
provide prompt notice of receipt of any such claim and Buyer shall not settle
any such claim without Seller prior knowledge and consent.  This obligation of
indemnity and defense shall survive any expiration or termination of this
Agreement.

 

--------------------------------------------------------------------------------

 
 
17.
Equitable Remedies.

 
Each Party recognizes that irreparable injury may result to its business and
property in the event of unauthorized disclosure of the other Party's
Confidential & Privileged Information and Proprietary Information.  Each Party
acknowledges that monetary damages alone may be an insufficient remedy for such
injury and each Party therefore agrees that in that event the other Party shall
be entitled, in addition to any other remedies and damages available:
 
 
i.
To an injunction to restrain any such actual or threatened disclosure, misuse,
or violation and/or

 
 
ii.
To compel specific performance of the terms and conditions thereof.

 
Nothing herein contained shall be construed to prohibit each Party from pursuing
any other remedy available, for such breach, including the recovery of
damages.  Each Party shall also be entitled to receive, in addition to any
injunction, specific performance, damages and any other relief for remedy it
pursues or obtains, reasonable expenses incurred in enforcing the unauthorized
disclosure of Confidential & Privileged and Proprietary Information terms of
this Agreement, including reasonable attorney's fees, whether or not legal
action is actually initiated.  No action or proceedings for specific
performance, injunction, damages, monies due or otherwise shall be deemed a
waiver of such Party's rights of options under this Agreement.
 
18.
No Waiver.

 
No failure of Seller or Buyer to exercise or the partial exercise of any right
or power given to it hereunder or failure to demand strict compliance with any
term, condition, covenant or other obligation hereof, and no practice of the
parties at variance with the terms hereof shall constitute a waiver of either
party's rights to demand exact compliance with the terms hereof or preclude
either party from the exercise of any right or remedy granted to this Agreement,
or any other instrument or document, or at law or in equity.  Each other right
shall be deemed cumulative any may be exercised from time to time.  Any waiver
of a default hereunder shall be in writing and shall not operate as a waiver of
any default.
 
19.
Invalid Provision.

 
If any covenant or provision of this Agreement is invalid, illegal or
inapplicable of being enforced by reason of any rule of law, administrative
order, judicial decision or public policy, all other conditions and provisions
of this Agreement shall, nevertheless, except as hereinafter expressly set
forth, remain in full force and effect and no covenant or provision shall be
deemed dependent upon any other covenant or provision unless so expressed
herein.  The Parties agree and consent that the court or other governmental body
making such determination shall reform such covenant, term, condition or other
provision of this Agreement so as to render the same enforceable to the fullest
extent permitted by law.

 

--------------------------------------------------------------------------------

 
 
20.
Notices.

 
All notices shall be in writing and shall be deemed to have been given three (3)
business days after being deposited in the mail by registered mail, postage
paid, or deposited with a reputable overnight national courier service, freight
prepaid or when faxed or mailed electronically (if during normal business hours
of if after the close of business on any day, the next business day) if to
Seller, addressed to its chief executive office as set forth on the first page
of this Agreement or such other address as Seller shall designate to Buyer in
writing and, if to the Buyer, addressed to its chief executive office as set
forth on the first page of this Agreement or other such addresses as Buyer shall
designate to Seller  in writing.
 
21. 
Entire Agreements; Amendments

 
This document constitutes the entire agreement between the parties relating to
the subject matter hereof, and no prior or concurrent representation,
understanding or agreement, whether written or oral, shall bind either party
hereto in respect of the manufacture and sale by Seller of Product to Buyer
after the date first above written.  This Agreement can only be amended,
modified or changed by a written instrument properly signed by an officer or
other authorized official of Seller or Buyer parties of this Agreement to be
bound by such amendment.  No document used in connection with estimates,
production or shipping orders, or acknowledgment thereof, shall amend, modify,
revoke or otherwise affect the provisions of this Agreement.
 
22.
Benefits.

 
This Agreement shall inure solely to the benefit of and be binding upon Seller
and Licensee and their nominees, successors and assigns.  Notwithstanding the
foregoing, Seller agrees that the benefits and rights under this Agreement will
be binding on its successor(s), assign(s) or designee(s) in the event there is a
purchase of assets, purchase of stock, purchase of the Product, Trademarks or
other intellectual property of the Product, or any other transfer from Seller
that may impact Buyers benefits and rights under this Agreement.   No other
Person shall benefit from this Agreement.
 
23.
Construction of Agreement.

 
Masculine, feminine and neuter pronouns used in this Agreement shall include all
genders and the singular shall include the plural and vice versa, where the
context or facts so indicate.
 
24.
Captions.

 
Captions in this are inserted solely for the convenience and shall not be
construed as a limitation upon or expansion of the scope of any particular
provision.

 

--------------------------------------------------------------------------------

 
 
25.
Not a Security and no Representations.

 
Buyer acknowledges that it has entered into this Agreement after making an
independent investigation as to levels of revenue or profits which Licensee
might be expected to realize.  Buyer acknowledges that no person has made any
other representation that is not expressly set forth in writing in order to
induce Buyer to accept and execute this Agreement.
 
26.
Limitations of Claims.

 
Any and all claims arising out of or relating to his Agreement or the
relationship among the parties will be barred unless a judicial proceeding is
commence within one (1) year from the date upon which the party asserting such
claim knew or should have known the facts giving rise to such claims.
 
27.
Counterparts.

 
This Agreement may be executed in any number of counterparts, each of which when
so executed and delivered shall be an original, but all of which together
constitute one and the same instrument.
 
28.
Governing Law; Section Headings

 
This Agreement shall be governed by and construed in accordance with the law of
the State of Nevada applicable to agreements executed and to be performed
therein.  The section headings contained in this Agreement are for reference
purposes only, and shall not affect in any way the meaning or interpretation of
this Agreement.  Any action, claim or proceeding brought under this Agreement
shall be commenced exclusively in the courts of the State of Nevada or in the
federal courts of the United States of America located in such State.

 

--------------------------------------------------------------------------------

 

* * * * *
 
IN WITNESS HEREOF, Seller and Buyer have caused this Agreement to be executed by
their duly authorized representatives.
 
SELLER
 
MEGOLA, INC.
 
By:
/s/   Joel Gardner
 
Date: Nov. 11, 2009
 
Joel Gardner, President  & CEO
   

 
BUYER
 
ECOBLU PRODUCTS, INC.
 
By:
/s/   Steve Conboy
 
Date: Nov. 11, 2009
 
Steve Conboy, President  & CEO
   


 

--------------------------------------------------------------------------------

 

Schedule ‘A’

 
Description of AF21 (“Product”)

 
Hartindo AF21 is a water-based, environmentally friendly, multi-purpose,
non-toxic and non-corrosive fire inhibitor.  For the terms of this agreement,
AF21 will be shipped to the Buyer in a non-diluted, concentrated form [omitted]
in totes containing 245 U.S. gallons of concentrated AF21.

 
Description of Bluwood/Perfect Barrier

 
BluWood/Perfect Barrier is the trademarked name for a solution treatment that is
used to treat wood products, which renders affords the treated wood products,
resistant to moisture, mold, wood-rot and termite infestation.

 
EcoBlu Proprietary Product

 
EcoBlu formulation is a blend of proprietary fire retardant and or adhesive
based chemicals and DOT to afford resistance to fire, mold, wood-rot and termite
infestation.

 
Description of Enhanced Product

 
The Enhanced Product will consist of a blended solution containing the above
AF21 Concentrated solution, [omitted]

 

--------------------------------------------------------------------------------

 

Schedule ‘B’
 
Licensed Products
 
 
·
All vertical framing members used in construction

 
·
Any and all particle board as maybe used for interior usage, including but not
limited to cabinetry or architectural members.

 
·
Any and all wood components or timber.

 
·
Any and all construction materials made from any wood derivatives.

 
·
Any composite wood product manufactured and used as a BINDER in the composition.

 
·
Any and all engineered wood components.

 
·
I joist

 
·
LVL

 
·
Glu Lam Beams

 
·
PSL

 
·
Timerstrand

 
·
OSB Rim

 
·
Concrete Form Boards

 
·
Roof  Trusses

 
·
Reflective Sheeting’s

 
·
Open Web Joist

 
·
OSB

 
·
All Construction Timbers and Studs SPF, DF, SYP & White Woods

 
·
Siding

 
·
Facia

 
·
Decking

 
·
Plywood


 

--------------------------------------------------------------------------------

 

Schedule ‘C’
 
Price and Quantity
 

     
Cost
 
Product
Product Order Code
Per Gal
 
Per 245 Gal Tote
AF21
AF21-245T
[omitted]
 
[omitted]

 
Tote is defined as 245 US Gallons of Concentrate [omitted]
 
The Buyer shall be required to purchase from the Seller a minimum annual
quantity of Product beginning immediately following execution of this agreement.
An initial purchase order of 30 totes of product at a special price of [omitted]
per tote of AF21 Concentrate or [omitted] plus cost of totes will commence
immediately following the completion of this agreement. This initial order will
be considered in the Minimum Purchase Requirements for the first 12 month
period.
 
Minimum Purchase Requirements of Buyer
 
(a)
Within the first 12 months immediately following the execution of this
agreement; 455 totes of Product at a cost of [omitted] per tote including the
initial purchase of 30 totes at the special price of [omitted] per tote.

 
(b)
The next 13-24 months; 842 totes of Product at a cost of [omitted] per tote.

 
(c)
The next 25-36 months; 1263 totes of Product at a cost of [omitted] per tote.

 
The sole remedy of Seller if Buyer does not meet the minimum Product purchase is
termination of the Agreement.
 
[omitted]% discount will be applied once EcoBlu reaches 100% of purchase
minimums for any 12 month period.
 
If for any reason the Seller or assignee, successor or new control person
discontinues to manufacture or can not supply Product the Seller agrees to
either sub-contract manufacturing or permit the Buyer to manufacture or have
manufactured the Product on a per gallon royalty basis not to exceed [omitted]%
per gallon. The intention is that the Buyer will have a continuous supply of
Product if a change in Sellers operation or ownership occurs and that the Seller
will continue to receive compensation for the Buyers purchases.
 
Seller agrees to continue to supply Buyer the product at the same unit pricing,
terms and conditions in effect until the date of termination or expiry of
contract.

 

--------------------------------------------------------------------------------

 

Schedule ‘D’
 
May 20, 2009  - Woodsmart Solutions Inc. forwarded a letter of advice to their
licensees advising them that Woodsmart no longer held the rights to the BluWood
proprietary formula.
 
Should this letter be required, EcoBlu will provide said document.
 
Megola Inc /WoodSmart  Agreement
 
Should this agreement need to be provided at any time, this agreement is filed
with the SEC and can be found at www.megola.com, SEC filings.

 

--------------------------------------------------------------------------------

 